Citation Nr: 1146766	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, including major depressive disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, including major depressive disorder and PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The RO rating decision that was appealed reopened the Veteran's claim based on receipt of new and material evidence. This notwithstanding, the Board must determine whether to reopen the claim in the first instance, because this affects       the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran has provided testimony at two hearings, one held before an RO Decision Review Officer (DRO) in June 2010. He also testified during an August 2011 videoconference hearing before the undersigned. Transcripts of these proceedings are of record. 

The Board presently reopens the claim for service connection for a psychiatric disorder. The underlying claim on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 





FINDINGS OF FACT

1. By an August 2002 rating decision, the RO denied the Veteran's original claim for service connection for a psychiatric disorder, including major depressive disorder and PTSD.

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The August 2002 RO rating decision that denied service connection for a psychiatric disorder became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Presently, the Board is granting the Veteran's petition to reopen, and remanding       the underlying claim on the merits for further evidentiary development. Hence,              a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Turning to the merits of this petition to reopen, the RO originally considered the Veteran's claim through an August 2002 rating decision. While the claim was characterized as one for service connection for "major depressive disorder, impulse control disorder (claimed as PTSD due to personal assault and sexual harassment," in its review of the claim on its merits the RO effectively limited its analysis to whether a claim for service connection for PTSD was established. On this subject, the RO concluded in the negative, citing the absence of both a confirmed clinical diagnosis of PTSD, and of a verified in-service stressor. Thus, the RO denied the claim on its merits. The Veteran did not file a timely appeal of this decision, and hence, the August 2002 RO rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.



When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As indicated, the RO originally denied the Veteran's claim for two reasons -- the lack of both a current disability, and verified stressor to support clinical diagnosis of PTSD. 

In pertinent part, the criteria for establishing service connection for PTSD are:        (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).

The Board finds upon review of the additional evidence received since the prior August 2002 RO rating decision, particularly when considering the extensive record of VA outpatient treatment and hospitalization reports, that there are numerous mental health treatment professionals who have assigned a diagnosis of PTSD as a component of their overall clinical summary. Thus, there is now competent and credible evidence that the Veteran may indeed currently manifest the claimed psychiatric disorder of PTSD. This substantiates the previously deficient element of a diagnosis of PTSD, and therefore, also comprises new and material evidence to reopen the Veteran's claim. (It is noteworthy that any persuasive diagnosis of a current psychiatric disorder other than PTSD at this point would be considered of import also towards reopening the Veteran's claim, given that the procedural characterization of the claim is one that encompasses any acquired psychiatric disorder. In any event, the findings just in support of a diagnosis of PTSD will suffice for reopening purposes.)

The Board furthermore is aware that there was a second element of the Veteran's claim found deficient in the August 2002 rating decision on appeal, namely that of the issue of a verified stressor. While there is no one new source of evidence which gives substantial independent verification of the Veteran's claimed stressor as of yet, this fact is immaterial as there is already a basis to reopen the claim from the aforementioned evidence substantiating the possibility of a current diagnosis of PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

In summary, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for a psychiatric disorder are met. See 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, including major depressive disorder and PTSD is reopened.

REMAND

The Board is remanding the underlying claim for service connection for a psychiatric disorder for de novo (on the merits) consideration and readjudication. Further development of this claim is deemed necessary.

The Veteran has identified as the in-service stressor in furtherance of his claim an alleged sexual assault. Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.

Under 38 C.F.R. § 3.304(f)(5), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents. This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. In this instance, there is no indication that the RO provided the Veteran with a document that included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5). Consequently, the Veteran must be advised of these provisions. See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006).  See also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the veteran the opportunity to furnish such evidence or advise VA of potential sources).

The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of an alleged sexual assault during service, based on any new information which the Veteran is able to provide regarding the underlying alleged incident.  It is specifically indicated under 38 C.F.R. § 3.304(f)(5) that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Such an opinion should be obtained in this case.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

2. The RO/AMC should then forward the claims file to a designated psychiatrist or other VA mental health professional for an opinion as to whether a sexual assault occurred as described.  The VA examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any in-service stressful experience described by the veteran occurred (personal or sexual assault). 

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical history and all pertinent psychiatric pathology should be discussed in the examination report.

The VA examiner should provide a diagnosis of all current psychiatric disabilities for the Veteran, including determining whether the Veteran currently manifests a clinical diagnosis of PTSD.  For any psychiatric disability or disabilities diagnosed, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the current disabilit(ies) is/are etiologically related to the Veteran' military service. Provided only that the Veteran has a verified stressor of record (involving a claimed sexual assault), and PTSD has been diagnosed, the examiner should specifically indicate whether the diagnosis of PTSD is linked to the verified stressor. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for a psychiatric disorder, including major depressive disorder and PTSD, in light of all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


